Title: To George Washington from John Armstrong, 12 January 1780
From: Armstrong, John
To: Washington, George


          
            
              Dear General—
              Carlisle [Pa.] 12th January 1780
            
            The present distressing Asspect of our publick affairs compels me to add to your Excellencys present trouble the reading of the following lines—about this time I hoped to have heard of your being in Philada and fully intended writing at some greater length than the haste of the bearer will now admit.
            I need not take up the train much less the causes of our present most critical & dangerous Situation, the flames of political destruction are enkindled all around us & have made their formidable progress but too obvious even to common reflexion;

nor have I ever Seperated the great publick concern from that peculiar degree of anxiety which must possess your mind on the languishing State of our finance! On the Subtile Subject of finance my pretentions are truly Small, but on the necessity of some different measures from any yet adopted what man can shut his eyes? To say nothing of the various aireal Schemes that have been thrown out, one thing is clear, that even such as have been tryed from their Shew of more reason and Solidity, either from their being inadequate in their nature, or too late in their application have palpably failed of the effect. for Some time past we have resembled a Patient far gon[e] in disease, given up of his Physicians and left to the mere efforts of nature. Now whether we Shall proceed in this same natural or rather slothful & timid way, leaving our internal commerce to regulate itself, and take chance for the event, or attempt the plain high-way of Law & publick Authority, in the regulation of Prices generally, appears to be the Question, and that with out an alternative that can promise Success. The latter however degraded by Merchants or exploded by some politicians of more refined Sentiments if I have any Opinion at all, is the better if not the only fundamental means of our political recovery. I know there are powerful Objections to this doctrine of regulation of prices by law, or rather they are powerfully made, for at this time I must in truth declare I think their whole Operation impertinent, inconclusive & lost in the Superior force of these arguments which inevitably result from the present circumstances of this country—Whereby the great Law of Necessity is now clearly introduced for the tryal of a legal regulation of Prices, and must at least fully justify the experiment. I know the grand difficulties, as well as the nicities atten⟨d⟩ing Such regulations must lie in the Execution, and penalties of this Law—hard they may be but Ought not to be Supposed insurmountable. True the virtue of the populace is very low but not altogether extinct, the latent remains wherof must yet instrumentally Save us, if so, how are we to animate these remains, when the natural springs thereof are so much relaxed—No other probable or perhaps possible way but by the Salutary Stimulace of publick Authority, and the encouragement they may derive from a near prospect of Peace, or at least of retrenching the Extra expences of the Civil Staff of the Army, which wou’d naturally lead to Some farther Observation, I mean

Such as arises on the remarks, Sentiments and temper of many people far out of your Sight & hearing—but now Coll Davies waites with impatience & obliges me to conclude—Yr Excelly will easily conceive my design in these hasty lines arises from a wish that your helping hand may be put to this business altho’ out of your Strict Sphere of actio⟨n⟩ as it is to be apprehended that different Sentiments on politick⟨s⟩ may Obstruct the measure. I am with great truth and respect, Your Excellencys Most Obedt and Affectionate Hl. servt
            
              John Armstrong
            
          
          
            I cou’d Sincerely wish the policy of Virginia respecting their Land-Office and extent of territory were otherwise timed—and more disinterested.
          
        